Citation Nr: 1615225	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  His awards and decorations include the Purple Heart Medal with one star and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in January 2015 for additional development.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's PTSD has been productive of symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied by way of August 2007, December 2007 and January 2008 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, Vet Center records, VA medical records, VA examinations, and statements from the Veteran and his representative.  

The Board notes that the April 2008 and June 2015 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  That is, the Board is cognizant of the representative's assertion that a VCAA letter in the electronic claims file did not have attachments and was therefore inadequate, as well as a general contention that VA had failed to assist in obtaining records.  The Board notes, however, that the evidence does not rebut the presumption of regularity that such attachments were sent in the copy issued to the Veteran and the Board can find no indication of reference to specific records not already of file.  Under these circumstances, the Board finds that VA has complied with the duties to notify and assist in this appeal.  In this regard, the Board finds substantial compliance with the prior Board remand, that is part, directed that VA seek additional records and to obtain an updated VA examination.  Review of the subsequent development reveals that such development was done.

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's PTSD is assigned an initial 30 percent disability rating under 38 C.F.R. § 4.130, DC 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9411 (2015).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA medical records, Vet Center records, and the April 2008 and June 2015 VA examinations, collectively indicates that, throughout the duration of the appeal, the Veteran's PTSD has been productive of symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  

VA medical records from January 2007 to August 2015 reflect that the Veteran was diagnosed with PTSD, however, these records do not demonstrate he sought continual therapy or other mental health treatment for his PTSD at VA.  A March 2009 VA outpatient treatment report reflects that the Veteran was diagnosed with PTSD and had periodic episodes, but was coping at that time.  

Vet Center records from May 2007 to February 2008 reflect the Veteran was treated for and diagnosed with PTSD.  August 2007 and February 2008 Vet Center treatment reports reflect that the Veteran's symptoms included:  intrusive thoughts; experiencing a recurrence of trauma; psychological distress with stimuli of trauma; avoidance of thoughts, feelings, or conversations regarding the traumatic event; avoidance of activities, place or people that aroused recollection of the event, diminished interest or participation in significant activates; restricted range of affect; difficulty falling or staying asleep; and hypervigilance.  These records also reflect symptoms of anxiety and emotional numbing.  

In an April 2008 VA examination, the Veteran reported having been married once for 37 years and that he had two kids.  He stated he had a good relationship with his family.  He also reported very little social functioning and that he seldom went out with his wife for lunch.  He described himself as more of a loner.  The Veteran's activities included riding his bicycle and working in his yard.  No suicide attempts were reported.  A psychiatric examination revealed the Veteran was clean and casually dressed with unremarkable psychomotor activity, speech, thought processes, and thought content.  His attitude was cooperative and attentive.  His mood was neutral and affect constricted.  He understood the outcome of his behavior and that he had a problem.  Average intelligence was noted.  The Veteran reported sleep impairment, waking up two to three times a night.  His wife stated that he had a restless pattern and sometimes kicked her at night.  No inappropriate behavior was noted.  He interpreted proverbs properly.  There was no evidence of panic attacks, homicidal thoughts or suicidal thoughts.  Impulse control was good and no episodes of violence were noted.  The Veteran was able to maintain minimum personal hygiene.  No problems with activities of daily living were noted.  Memory was normal.  

PTSD symptoms included:  intense psychological distress at exposure to internal or external cues that resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that aroused recollection of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; a restricted range of affect; and persistent symptoms of increased arousal, described as difficulty falling or staying asleep.  The Veteran reported feeling comfortable when he was alone and avoided any type of conflict at work or at home as well as crowds.  He stated that he had few friends and reported only one close friend he could confide in and talk to.  He could not express emotional response to his wife and avoided her when she would like a kiss and waited for her to fall asleep until he went to bed.  He reported an inability to cry at his father's or niece's funerals and an inability to express sorrow.  The Veteran reported having worked part time as a custodian with only lost time from work due to vacation in the past 12 months.  A GAF score of 60 was assigned.  The examiner concluded that the Veteran was detached with difficulty in dealing with his emotional capacities regarding his family as well as his wife.  He noted the Veteran had survivor guilt and reported one friend in which he felt able to confide in.  The examiner also stated the Veteran isolated and reported he had little activities other than what he previously noted.  The prognosis was fair to good and the examiner found that ongoing counseling would be helpful and effective in his prognosis.  

In a June 2015 VA examination, the examiner found that the Veteran's current PTSD represented durable improvement and there was a good prognosis for continued improvement/stability of the current state of functioning.  He also found the Veteran's social and occupational functioning was best summarized by a mental disorder that was formally diagnosed but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported having been married for 44 years and had two daughters and eight grandchildren.  He described having a good relationship with most of his family.  The Veteran had been retired for seven years at the time of the examination.  He reported that the last time he sought mental health treatment was seven years ago and that he stopped attending treatment at the Vet Center because it just "stirred up memories" and he was not interested in dealing with those memories.  He denied being treated by his primary care provider for mental health issues and had not been hospitalized for psychiatric reasons.  

The Veteran reported that he loved working outdoors and had difficulty staying in the house.  He stated that when he was in the house, he tried to read.  He also reported spending time with his grandchildren, doing chores and helping with shopping.  His symptoms included depressed mood.  The examiner noted that the Veteran was polite and compliant with normal rate, tone and volume of speech.  The Veteran denied any type of hallucinations, delusions, ideas of reference or influence or thought broadcasting/insertion.  He described his mood as "okay" and his affect was generally good.  The Veteran's hygiene and grooming were good.  He denied suicidal or homicidal ideation.  Insight and judgment were good and memory was within normal limits.  The Veteran was initially diagnosed with PTSD, however, the examiner found that he did not meet the full criteria for PTSD and later diagnosed him with depressed mood.   

In an August 2015 addendum to the June 2015 VA examination, the examiner stated that the Veteran's GAF score was 75.  

The symptoms of the Veteran's PTSD do not more nearly approximate, nor are they akin to, symptoms that would support an initial disability rating in excess of 30 percent at any time throughout the duration of the appeal.  The probative evidence of record describes the Veteran's PTSD as being reflective of mostly mild symptoms with some moderate symptoms causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) so as to more nearly approximate the 30 percent criteria, which is currently assigned.  

Furthermore, while the Veteran's GAF scores ranged from 60 to 75, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 50 percent rating at any point during the course of the appeal. 

While the Veteran need not have all of these particular symptoms in order to warrant a higher 50 percent evaluation per the Court's finding in Mauerhan, his PTSD symptomatology does not demonstrate occupational and social impairment with reduced reliability and productivity due to PTSD symptoms and he has been able to maintain effective social relationships with his family and some friends.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran complains of being isolated, emotionally detached and withdrawn from social interaction; however, he continues to maintain relationships with his wife, his children, his grandchildren, and a few friends, one of whom he reported that he confided in.  In addition, the June 2015 VA examination reflects that the Veteran's symptoms improved, with his main identified symptom the time being a depressed mood.  Moreover, the VA outpatient treatment reports, Vet Center records and the Veteran's statements reflect that he has not sought mental health treatment since February 2008 and has not been on any psychiatric medication for his PTSD.  In this case, the criteria described under the 50 percent evaluation reflect a more serious disability than is demonstrated by the Veteran's PTSD.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 50 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the lay statements of record regarding the severity of the Veteran's psychiatric disability and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2015).  The Veteran and his wife are competent to report on factual matters of which they have firsthand knowledge and their statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran and his wife, have not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's PTSD does not warrant an initial disability rating in excess of 30 percent.  The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 30 percent at any time since the date of his claim for service connection for PTSD.  38 C.F.R. §§ 3.102, 4.3 (2015).  See Fenderson, 12 Vet. App. at 125-26; see also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 30 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD is contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected PTSD.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


